Citation Nr: 1533429	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-02 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bronchitis, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for manifestations of joint and muscle pain, night sweats, fatigue, and neurological symptoms due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from January 1987 to November 1995 and from December 1996 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.  The Veteran's claim currently is under the jurisdiction of the Chicago, Illinois RO.

The Board notes that several additional issues were considered in a January 2011 Supplemental Statement of the Case (SSOC).  The Veteran's December 2010 substantive appeal, however, specifically limited the appeal to the issues listed above.  In January 2011 substantive appeal form the Veteran checked the box indicating that he was appealing only the issues listed below, but did not subsequently list any issues.  The RO contacted the Veteran to clarify what issues he wanted to appeal and he indicated that he did not want to continue the appeal for any issues other than those listed on the title page.  The Veteran has not since evidenced a desire to pursue an appeal of any of the issues other than those listed on the title page and the July 2015 statement from the Veteran's representative listed only the issues on the title page as being in appellate status.  Finally, the RO certified to the Board only the two issues listed on the title page.  Given the foregoing and the Veteran's clear intent to limit his appeal to the above-listed issues, the appellate issues have been limited to those noted above and the Board finds that the Veteran has not been prejudiced by the RO's error in including additional issues not in appellate status in the above-referenced January 2011 SSOC.  Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a current chronic bronchitis disability due to his military service, to include as a result of his military service in Southwest Asia.  In addition, he asserts that symptoms of joint and muscle pain, night sweats, fatigue, and neurological symptoms are manifestations of an undiagnosed illness incurred as a result of his service in Southwest Asia.  The Board concludes that a remand is required prior to adjudication of these claims.

As to the Veteran's bronchitis claim, private treatment records indicate diagnoses of upper respiratory infection or bronchitis multiple times during service.  For example, the Veteran was diagnosed with bronchitis in January 2007, May 2007, October 2007, and November 2007.  Of note, a May 2007 record noted a history of bronchitis and that the cough had returned.  X-rays, however, showed no evidence of active pulmonary disease.  In October 1991, January 2007, and January 2008, the Veteran was treated for an upper respiratory infection.  

After service, in July 2008 the Veteran was treated for bronchitis symptoms and was diagnosed with an upper respiratory infection.  A June 2010 private treatment record also noted a history of bronchitis.  

Thus, the Veteran has diagnoses of bronchitis both in service and after service during the appellate time period.  The Veteran was afforded a VA general medical examination in March 2009 and a March 2011 examination specifically for service-connected allergic rhinitis and obstructive sleep apnea.  Despite considering certain respiratory symptoms, these examination reports failed to assess or discuss the Veteran's diagnoses of bronchitis or opine as to whether he had a chronic bronchitis disability.  As such, the Board concludes that a remand is required to specifically determine whether the Veteran has a chronic bronchitis disability that was incurred in or is otherwise related to his military service.

As to the Veteran's other claim, the service treatment records include complaints involving numerous joints that were diagnosed as multiple disabilities, to include gout, degenerative disc disease, arthritis, tibia fracture, finger amputation, and right meniscal tear.  The Veteran is service-connected for these disabilities.  In addition, in March 1995 the Veteran reported night sweats that began in February 1991 and had occurred about twice per month from that time.  He had not experienced any night sweats, however, since December 1994.  No specific diagnosis was made at that time.  The Board observes that the Veteran is service-connected for posttraumatic stress disorder (PTSD).  Finally, the Veteran is service-connected for right and left lower extremity radiculopathy, associated with his service-connected back disability.  

The above notwithstanding, the Veteran is competent to report observable symptoms such as joint and muscle pain, night sweats, fatigue, and certain neurological symptoms.  Certainly some of these symptoms are attributable to the above-referenced service-connected orthopedic, neurological, and psychiatric disabilities.  However, the record is unclear as to whether all of the Veteran's reported joint and muscle pain, night sweats, or neurological symptoms can be attributed to these service-connected disabilities.  Moreover, although there is no diagnosis of chronic fatigue syndrome of record, the Veteran certainly is competent to report general fatigue.  As no Gulf War examination has been conducted with respect to these claims during the appellate time period, the Board concludes that a remand for an examination specific to these symptoms is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for his claimed chronic bronchitis disability.  The electronic claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  After reviewing the electronic claims file, eliciting a history directly from the Veteran, and conducting a thorough examination, as well as any diagnostic studies deemed necessary, the examiner must offer an opinion as to whether it is at least as likely as not that any diagnosed respiratory disability, to include bronchitis (and not to include allergic rhinitis and obstructive sleep apnea), was incurred in or is otherwise related to his military service.

The examiner's attention is directed to the in-service diagnoses of bronchitis in January 2007, May 2007, October 2007, and November 2007, as well as the October 1991, January 2007, and January 2008 diagnoses of upper respiratory infection.  Post-service, in July 2008 the Veteran was treated for bronchitis symptoms and was diagnosed with an upper respiratory infection and in June 2010 a private treatment record also noted a history of bronchitis.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner must provide the underlying reasons for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

2.  Schedule the Veteran for a VA Gulf War protocol examination by an appropriate medical professional to determine the current nature and likely etiology of the Veteran's joint and muscle pain, night sweats, fatigue, and neurological symptom problems.  All indicated tests should be completed.  The electronic claims file should be made available to the examiner for review in conjunction with the examination.  Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service treatment records, and the results of examination, the examiner should opine as to the most likely etiology of the Veteran's reported joint and muscle pain, night sweats, fatigue, and neurological symptom problems, to include as a result of his service-connected disabilities, a nonservice-connected disability, or as part of a medically unexplained chronic multi-symptom illness and/or undiagnosed illness pursuant to 38 C.F.R. § 3.317.

The examiner must provide the underlying reasons for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

3.  After the above is complete, readjudicate the Veteran's claims. If a complete grant of all applicable benefits for each claim is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




